DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
	The previous rejection has been overcome in view of the Terminal Disclaimer filed 16 July 2021.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO03/054456, hereafter “Staufert”. As to claim 1, Staufert discloses a thermal conductivity changing unit comprising at least one thermal conductivity changing device 25 and a gas barrier film 1,3 having an accommodation space in which the at least one thermal conductivity changing device is accommodated, wherein each of the at least one thermal conductivity changing device includes a pair of panels 1,3 which are located to face each other 1,3, and a spacer 6, 26 lying between the pair of panels to form a space between the pair of panels; see the Figures. Staufert also includes a switching mechanism 25, 28 disposed in the space to switch heat transferability between the pair of panels, and the gas barrier film 1,3 being sealed such that an entirety of the accommodation space including the space is maintained in a depressurized state; see paragraph 63 of translation. 
Regarding the new limitation in claim 1, Staufert discloses this feature in his figures and paragraph 186 of the translation machine. As in applicant’s claimed product, Staufert discloses individual thermal conductivity changing devices 25 separated by spacers 26. Since the spacers in Staufert can be columns or spherical as disclosed in paragraph 186, it is impossible for the individual changing devices 25 to be hermetically sealed. Staufert’s chamber between the outer plates 1 and 3 may be sealed, but the individual changing devices 25 are not sealed from one another. 

As to claim 4, the panels 1,3 in Staufert are consider bendable in view of their thinness; see paragraphs 168-172 of the translation.
As to claim 5, Staufert discloses this feature at 5, 25 and 28.
As to claims 6-8, Staufert uses heating or electricity to perform switching; see paragraphs 83, 88-99 and 106.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over WO03/054456, hereafter “Staufert”. Staufert discloses a thermal conductivity changing unit comprising at least one thermal conductivity changing device 25 and a gas barrier film 1,3 having an accommodation space in which the at least one thermal conductivity changing device is accommodated, wherein each of the at least one thermal conductivity changing device includes a pair of panels 1,3 which are located to face each other 1,3, and a spacer 6, 26 lying between the pair of panels to form a space between the pair of panels; see the Figures. Staufert also includes a switching mechanism 25, 28 disposed in the space to switch heat transferability between the pair of panels, and the gas barrier film 1,3 being sealed such that an entirety of the accommodation space including the space is maintained in a depressurized state; see paragraph 63 of translation. Regarding the new limitation in claim 1, Staufert discloses this feature in his figures and paragraph 186 of the translation machine. As in applicant’s claimed product, Staufert discloses individual thermal conductivity changing devices 25 separated by spacers 26. Since the spacers in Staufert can be columns or spherical as disclosed in paragraph 186, it is impossible for the individual changing devices 25 to be hermetically sealed. Staufert’s chamber between the outer plates 1 and 3 may be sealed, but the individual changing devices 25 are not sealed from one another. 

.

Response to Arguments
Applicant's arguments filed 16 July 2021 have been fully considered but they are not persuasive. Applicant argues that Staufert fails to disclose “in each of the at least one thermal conductivity changing device, the space is not hermetically sealed” because Staufert discloses that the sealed chamber between the plates or panels 1 and 3 is a sealed chamber. However, this is not convincing. The individual thermal conductivity changing devices 25 in Staufert are located in spaces delineated by the spacers 26 in the figures. These individual spaces or thermal conductivity changing devices 25 are not hermetically sealed because the spacers 26 separating them are columns or spherical spacers. Spacers that are spherical or column-shaped cannot physically seal the individual areas occupied by devices 25. While the overall insulation device delineated by panels 1 and 3 in Staufert may be a sealed chamber, the individual thermal conductivity devices are not sealed chambers, and as such, claim 1 does not distinguish over Staufert. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502.  The examiner can normally be reached on Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783